USCA4 Appeal: 21-7552       Doc: 8        Filed: 01/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7552


        TIMOTHY D. KING-EL,

                             Plaintiff - Appellant,

                      v.

        WILSON, Sgt., Correctional Officer, in his Individual and Official Capacities;
        SAINT T. TAPP, Unit Manager Assistant, in his Individual and Official Capacities,

                             Defendants - Appellees,

                      and

        JEFFERY E. JAMES, Unit Manager, in his Individual and Official Capacities,

                             Defendant.


        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00229-MR)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Timothy D. King-El, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7552       Doc: 8        Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

                Timothy D. King-El has filed a notice of appeal in his 42 U.S.C. § 1983 action. The

        notice of appeal does not identify the order that King-El seeks to appeal. See Fed. R. App.

        P. 3(c)(1)(B).

                This court may exercise jurisdiction only over final decisions, 28 U.S.C. § 1291,

        and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The district court

        has not yet issued a final decision in King-El’s action. See Gelboim v. Bank of Am. Corp.,

        574 U.S. 405, 408-09 (2015) (describing “final decision”). Nor has the district court issued

        any immediately appealable interlocutory or collateral order over which we may exercise

        jurisdiction. ∗

                Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                As this court explained in King-El’s prior interlocutory appeal, the district court’s
                ∗

        dismissal of King-El’s request for injunctive relief was immediately appealable, but we
        lacked jurisdiction to review that decision on an interlocutory basis because King-El’s
        notice of appeal was not timely filed. King-El v. Wilson, 840 F. App’x 751, 752 (4th Cir.
        2021) (No. 20-7837).

                                                     2